Citation Nr: 1822089	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-41 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) from August 9, 2010.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts that denied service connection for bilateral hearing loss and tinnitus and granted service connection for PTSD and assigned an initial rating of 50 percent for PTSD effective August 9, 2010.  The Veteran timely appealed the initial rating assigned for PTSD as well as the service connection denials.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the symptoms and overall impairment caused by the Veteran's PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas, but it has not more nearly approximated total occupational and social impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's left ear hearing loss disability is related to in-service noise exposure.

3.  Hearing loss disability for VA purposes has not been present in the right ear at any time during the appeal period.

4.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  From August 9, 2010, with reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2017). 

2.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

3.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Initial Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  As shown below, an initial, uniform 70 percent is warranted for PTSD in this particular case. 

The Veteran's PTSD is currently rated as 50 percent disabling from August 9, 2010under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

On a May 2013 PTSD disabilities benefits questionnaire (DBQ), the examiner diagnosed the Veteran with PTSD.  The examiner characterized the level of disability as approximating occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he has been married a total of three times and that his previous marriage ended when his wife passed away in 2010.  The Veteran also reported that he last worked in 2003 as a janitor at a fast food restaurant.  Prior to that, the Veteran worked at the postal service for 16 years.  The examiner noted that the Veteran's stressor is from the Veteran's deployment in Dominican Republic, where he was engaged in a firefight for control of a bridge that lasted a day and into the night.  The examiner noted that this combat stressor has been verified in the Veteran's claims file.  The examiner noted that the Veteran has difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's symptoms include depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, suicidal ideation, and intermittent inability to perform activities of daily living.  The examiner noted that the Veteran lives alone and that made the Veteran's interpersonal difficulties related to his PTSD less apparent.  The examiner concluded that he questions whether the Veteran would be able to work full-time or maintain a healthy relationship were he to have those options due to his PTSD symptoms. 

On an October 2014 DBQ, the examiner diagnosed the Veteran with PTSD.  The Veteran reported that his wife passed away suddenly in 2010 after twelve years of marriage.  The Veteran also reported that his friend passed away in 2012.  The Veteran reported that his social life consists of alcoholics anonymous (AA) meetings.  The Veteran reported that he was employed as a postal worker until 1999.  The Veteran stated that he has not worked since then aside from having a few odd jobs.  The examiner noted that the Veteran experiences hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance.  The examiner noted the Veteran's symptoms as anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work life setting.  

At a February 2018 Board hearing, the Veteran stated that he has been hospitalized because of his PTSD once since 2010.  The Veteran stated that sudden noises startle him and he feels as if he has a minor heart attack.  The Veteran stated that at the previous Thanksgiving, he was at his son's house where the children were being very loud and on a particular occasion, the children screamed loudly, which led him to have a panic attack and he had to back himself into a corner to get his breathing down.  The Veteran also stated that he almost never leaves his apartment and tends to isolate himself from people.  The Veteran also stated that he has angry spells almost daily, which last a few minutes but that he is able to control them quickly through breathing exercises.  The Veteran also stated that he likes to paint and take pictures and that he uses working on those as a way to escape.  The Veteran stated that on his bad days, he just sits and stares at the computer, where is unable to concentrate.  The Veteran states that on those days, everything closes down on him and he closes all the windows and he just sits and does nothing.  The Veteran stated that those days often last two or three days until he feels better again.  The Veteran stated that he has children but only one of his son lives in the same town.  The Veteran also stated that he sees that son every now and then.  The Veteran also stated that his PTSD had worsened his alcoholism over the years because the Veteran described that getting drunk was way to avoid having nightmares.  The Veteran stated that since he stopped working as a postal worker, he has had several small jobs, none of which has lasted more than six months.  

The Veteran contends an initial rating in excess of 50 percent from August 9, 2010 is warranted for service-connected PTSD.  In this case, the Board finds that the frequency, severity and duration of the Veteran's PTSD symptoms more closely approximate deficiencies in occupational and social function throughout the claims period as explained below.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411. 

Based on the evidence above, the Board finds that during the pendency of the claim, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 70 percent for his service-connected PTSD.  The Veteran had symptoms listed in the criteria for a 70 percent rating, including suicidal ideation (as listed in the May 2013 DBQ), as well as deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the language of the general rating formula indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas). The evidence of record shows that the Veteran was socially withdrawn and drank excessively to avoid nightmares, lived alone and had little contact with his family, having minimal relationship with one son.  He also had some memory problems, sleep disturbances, and depressive feelings.  Moreover, the May 2013 examiner noted that the Veteran had suicidal ideation.

The Board notes that although the May 2013 examiner characterized the level of disability as approximating occupational and social impairment with reduced reliability and productivity, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100 (a) (2017) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2  ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  The above evidence reflects that the symptoms and overall impairment of the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating throughout the pendency of the claim. 

The Veteran's symptoms did not, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  While the Veteran had some memory problems, there was no evidence to suggest that the Veteran had memory problems so severe that he would forget his name, locations, or occupation.  In addition, the Veteran had a relationship with his son, attended AA meetings, and actively pursued his hobby of photography and painting.  This reflects that the overall level of impairment did not more nearly approximate the total social impairment listed in the criteria for a 100 percent rating. 
 
The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

As such, an initial disability rating of 70 percent, but not higher, for the entirety of the appeal is warranted.  38 C.F.R. § 4.130, DC 9411. 

III.  Service Connection

The Veteran contends that his hearing loss and tinnitus are the result of loud noise exposure in service where he served as an infantryman.  He further asserts that his hearing loss and tinnitus symptoms began in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110, 1131; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154 (b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392   (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected"). 

In April 2013, a response from the Defense Personnel Records Information Retrieval System (DPRIS) confirmed that the Veteran participated in combat with the enemy in 1965 while attacking the Duarte Bridge and occupying the city of Santo Domingo in the Dominican Republic.  The Veteran's lay statements are therefore sufficient to show acoustic trauma due to combat, and the in-service injury element of the claims for service connection for hearing loss and tinnitus has therefore been met.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Moreover, the fact that the claimed cause of the Veteran's hearing loss and tinnitus, i.e., acoustic trauma from exposure to weapons noise during combat service, is therefore established by his statements, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disabilities themselves while in service.  Reeves, 682 F.3d at 999. 

The Veteran's service treatment records are silent for any complaints or treatment for hearing loss or tinnitus, and his medical examination and history reports show normal hearing at the time of entrance into service and upon discharge. 

In October 2014, the Veteran was provided with a VA examination to determine the severity and etiology of his hearing loss.  The Veteran reported experiencing excessive noise during combat from aircrafts, explosions, and gunfire.  The examiner noted the Veteran's puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hz were 20, 20, 30, 25, and 30 dB respectively for the right ear, and 15, 20, 25, 25, and 45 dB respectively for the left ear.  His speech discrimination score using the Maryland CNC test was 98 percent in both ears.  Regarding both of the Veteran's ears, the examiner noted the Veteran's hearing was normal at entrance and upon separation, and there were no significant threshold shifts during service.  The Veteran denied having hearing loss or ear problems upon separation.  The examiner opined that it is less likely than not that the Veteran's bilateral hearing loss is due to an event during his military duty. 

Additionally, the examiner stated that the Veteran's tinnitus was less likely than not a symptom associated with the Veteran's hearing loss, or caused by or a result of military noise exposure.  The examiner noted that while the Veteran cited onset of tinnitus during military duty, he denied ear problems upon separation.

The October 2014 examination reported sensorineural hearing loss of left ear consistent with the audiometric requirements of 38 C.F.R. § 3.385.  However, the Veteran did not meet the criteria for demonstrating a hearing loss disability in his right ear pursuant to VA standards.  See 38 C.F.R. § 3.385.

The Board finds that, given the application of 38 U.S.C. § 1154 (b) as explained in Reeves, the Veteran's lay testimony along with the other evidence above regarding the Veteran's duties in service provides a sufficient basis to conclude that his current left ear hearing loss disability and tinnitus are related to the acoustic trauma he suffered in service.  The Board notes the October 2014 VA examiner's opinion that the Veteran's left ear hearing loss and tinnitus are not related to service because he had normal hearing at entrance and upon separation.  This opinion is flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, the examiner did not take account of the Veteran's competent and credible statements regarding onset of his tinnitus and left ear hearing loss. 

The evidence is thus at least evenly balanced as to whether the Veteran's current left ear hearing loss and tinnitus are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for left ear hearing loss and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 

With regards to right ear hearing loss, the Board recognizes that the appellant is competent to report that he has noticed a decrease in auditory acuity and finds him credible in this regard.  While veterans are competent to testify to some medical matters, VA has specifically determined that the question of whether hearing loss constitutes a disability is to be determined by specific types of audiometric testing conducted by an appropriate professional.  See 38 C.F.R. § 3.385 (describing audiometric and speech recognition tests).  In these circumstances, the Veteran is not competent to opine that he has a current hearing loss disability in his right ear under VA law and regulations.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  No evidence of record shows right ear hearing loss for VA purposes.  With respect to the heightened duty to assist given the incomplete STRs, no evidence contained in service treatment records would relate to the dispositive issue in this case, i.e., whether the Veteran has current right ear hearing loss for VA purposes.  See Milostan, 4 Vet. App. at 252.

The Veteran has therefore not met his burden of showing that he has a current right ear hearing loss disability for VA purposes.  The current disability element of a service connection claim may be defined broadly, see 38 U.S.C. § 1701(1) ("The term 'disability' means a disease, injury, or any other physical or mental defect"), and need not be shown at the time of the Board decision.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim; Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, VA has determined that specific audiometric findings are required to meet the current disability requirement for hearing loss and the Veteran has not met those requirements for his right ear at any time.  He has thus failed to establish an essential element of this service connection claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a current disability for VA compensation purposes); 38 U.S.C. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his benefits claim).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a right ear hearing loss disability.  The benefit of the doubt doctrine is therefore not for application, and the claim for service connection for a right ear hearing loss disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD from August 9, 2010 is granted, subject to controlling regulations governing the payment of monetary awards. 

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.
REMAND

As to the issue of entitlement to a TDIU, the Veteran reported in a May 2013 and October 2014 DBQ's that he previously worked as a postal worker in 1999 and had some odd jobs that did not last more than six months each for another few years.  The May 2013 examiner concluded that he questions whether the Veteran would be able to work full-time due to his PTSD symptoms.  The evidence suggests that the Veteran has been unemployed for many years.  Given that the Veteran seeks the highest rating possible for his PTSD and there is evidence of unemployability due to PTSD, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for a higher initial rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation). 

Moreover, pursuant to the above decision, the Veteran now meets the schedular criteria for TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a). 

As the AOJ has not had an opportunity to develop and adjudicate this issue in the first instance, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940), a remand is warranted. 

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

2.  After undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


